Case 1:19-cr-00368-JPH-TAB Document 53 Filed 01/19/21 Page 1 of 10 PageID #: 215




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                   )
                                             )
                          Plaintiff,         )
                                             )
                     v.                      )    No. 1:19-cr-00368-JPH-TAB
                                             )
 GARY TINSLEY                                )
    a/k/a GARY D. TINSLEY,                   ) -01
                                             )
                          Defendant.         )

             ORDER DENYING DEFENDANT'S MOTION TO SEVER

       Defendant Gary Tinsley is charged in a 12-count indictment with bank

 robbery, possession of marijuana with intent to distribute, unlawful use of a

 firearm in connection with those offenses, and unlawful possession of firearms.

 He has moved to sever certain counts for trial. Dkt. [43]. For the reasons

 below, that motion is DENIED.

                                          I.
                                Facts and Background

       Mr. Tinsley is charged with bank robbery (Count 1), brandishing a

 firearm in furtherance of a crime of violence (Count 2), possession with intent

 to distribute marijuana (Count 3), carrying a firearm during and in relation to a

 drug trafficking crime (Count 4), and eight counts of unlawful possession of a

 firearm by a convicted felon (Counts 5-12). Dkt. 5. Counts 1 and 2 are alleged

 to have occurred on or about May 13, 2019, while the remaining counts relate

 to conduct alleged to have occurred on or about September 19, 2019. Mr.




                                         1
Case 1:19-cr-00368-JPH-TAB Document 53 Filed 01/19/21 Page 2 of 10 PageID #: 216




 Tinsley seeks to sever Counts 1 and 2, relating to the alleged bank robbery on

 May 13, 2019, from the remaining counts. Dkt. 43.

           The following facts are primarily based on a September 19, 2019 sworn

 affidavit of FBI Special Agent Steven Secor. 1 Dkt. 2 at 1, 8.

           On May 13, 2019, two black men who both appeared to be approximately

 6 feet tall "with stockier builds" wearing masks, hoods, and gloves entered a

 Stock Yards Bank & Trust. Id. at 3 ¶ 6, 5 ¶ 11. One of the men ("Man 1")

 presented a robbery-demand note to one of the bank tellers. Id. at ¶ 7. The

 other man ("Man 2") appeared to be armed with a small revolver and "round[ed]

 up" the other two bank employees. Id. Man 1 demanded that the bank

 employees open the vault area, from which the men got approximately $67,000

 in U.S. currency. Id. at 4 ¶ 8-9. The men placed the currency in a nylon bag,

 used zip ties to secure bank tellers' hands, and exited the lobby of the bank.

 Id. at ¶ 9. After exiting, the men left in what appeared to be a "light-colored"

 SUV, which Agent Secor later identified as a Chrysler Aspen. Id. at 4–5 ¶¶ 10–

 11.

           After the robbery, a crime scene technician recovered what appeared to

 be a discarded blue latex glove from the bank parking lot, near where "the

 driver's side of the getaway vehicle" would have been. Id. at 5 ¶ 13. DNA

 testing of the glove matched an existing profile for Mr. Tinsley. Id. at 6 ¶ 15.

 After obtaining Mr. Tinsley's name, investigators conducted a vehicle records

 check and discovered that he owned a silver Chrysler Aspen. Id. at ¶ 16.


 1   Mr. Tinsley has not contested the facts contained in this affidavit. See dkt. 43, 44.

                                                   2
Case 1:19-cr-00368-JPH-TAB Document 53 Filed 01/19/21 Page 3 of 10 PageID #: 217




           Based in part on the DNA match, officers obtained search warrants for

 Mr. Tinsley's home and vehicle. Id. at ¶ 17. On September 17, 2019, officers

 stopped Mr. Tinsley in his vehicle for a search. Id. at 6–7 ¶¶ 17–18. While he

 was detained, Mr. Tinsley informed officers that he had a gun in his back

 pocket. Id. at 7 ¶¶ 18–19. This gun, a Taurus .38 special revolver, "resembled

 the revolver used" in the bank robbery. Id. ¶ 19. During the traffic stop

 officers recovered an additional gun from Mr. Tinsley's "right side in a holster,"

 a third gun in his vehicle, ammunition, id., and around 381.13 grams of

 marijuana, dkt. 47 at 3 (government's response brief); dkt. 44 at 2 (defendant's

 brief).

           Law enforcement then searched Mr. Tinsley's residence pursuant to the

 search warrant. Dkt. 44 at 2. During the search, investigators recovered five

 firearms. Id. Some of these guns were found in Mr. Tinsley's bedroom, where

 a mask and clothing items resembling those used in the robbery were also

 recovered. Dkt. 47 at 4 (government's response brief).

           Officers then obtained a warrant to search Mr. Tinsley's cell phone. Id.

 Pursuant to that warrant, officers searched Mr. Tinsley's cell phone and found

 "evidence that [Mr.] Tinsley bought large quantities of marijuana and began

 selling it in the days after the robbery." Id.

                                          II.
                                        Analysis

           Mr. Tinsley asks the Court to sever Counts 1 and 2, relating to the

 alleged bank robbery, from the other counts because of the likelihood of



                                            3
Case 1:19-cr-00368-JPH-TAB Document 53 Filed 01/19/21 Page 4 of 10 PageID #: 218




 prejudicial spillover, that is, the risk that the jury would improperly use

 evidence of the bank robbery to convict him of drug dealing and unlawful

 possession of firearms, and vice-versa. Dkt. 44 at 4. A motion to sever counts

 charged together in a single indictment "necessarily contains two distinct

 issues." United States v. Berg, 714 F.3d 490, 494 (7th Cir. 2013). "The first is

 joinder—whether the two sets of charges ha[ve] enough in common to be tried

 in the same case. The second is severance—whether, despite being properly

 joined, the two sets of charges should have been tried separately to avoid

 undue prejudice." Id.

    A. Joinder

       Joinder of offenses is governed by Federal Rule of Criminal Procedure

 8(a). An indictment may charge a defendant with multiple offenses "if the

 offenses charged . . . are of the same or similar character, or are based on the

 same act or transaction, or are connected with or constitute parts of a common

 scheme or plan." Fed. R. Crim. P. 8(a). Rule 8(a) is interpreted broadly and

 allows "liberal joinder in order to enhance judicial efficiency." Berg, 714 F.3d

 at 494 (quoting United States v. Lanas, 324 F.3d 894, 899 (7th Cir. 2003)).

       Here, Mr. Tinsley does not argue that Counts 1 and 2 were improperly

 charged together under Rule 8(a). Regardless, the government's response

 explains the connection. Mr. Tinsley's "possession of [the] weapons is tied to

 his plan or scheme to make money and protect the proceeds of his scheme"




                                         4
Case 1:19-cr-00368-JPH-TAB Document 53 Filed 01/19/21 Page 5 of 10 PageID #: 219




 and that his "use of bank robbery proceeds to fund his drug business is part of

 a single plan or scheme to profit from the sale of drugs." Dkt. 47 at 6.

         Because the proffered evidence shows that the conduct charged in all

 counts was part of a common scheme or plan, Counts 1 and 2 are properly

 joined to the remaining counts under Rule 8(a). See United States v. Nettles,

 476 F.3d 508, 515-16 (7th Cir. 2007) (finding that charges of attempting to

 destroy a federal building and counterfeiting were properly joined because the

 "offenses were sufficiently intertwined so that evidence of each offense would

 have been admissible in a separate trial for the other offense.").

    B.         Severance

         Even if offenses are properly joined in a single indictment, "the court may

 order separate trials of counts" if joinder of offenses "appears to prejudice a

 defendant." Federal Rule of Criminal Procedure 14(a). District courts must

 balance "the cost of multiple trials against the possible prejudice inherent in a

 single trial." United States v. Calabrese, 572 F.3d 362, 368 (7th Cir. 2009)

 (citations omitted). The Rule 14 standard is "exacting." United States v. Carter,

 695 F.3d 690, 700-01 (7th Cir. 2012) (quoting Calabrese, 572 F.3d at 368).

 "[I]t is not enough for a defendant to show 'that separate trials may have

 provided him a better opportunity for an acquittal.'" Id. Rather, a defendant

 "must be able to show that the denial of severance cause[s] him actual

 prejudice in that it prevent[s] him from receiving a fair trial." Id. "[P]rejudice

 requiring severance is not shown if evidence on the severed counts would be

 admissible in the trial of the remaining counts." United States v. Windom, 19

                                          5
Case 1:19-cr-00368-JPH-TAB Document 53 Filed 01/19/21 Page 6 of 10 PageID #: 220




 F.3d 1190, 1198 (7th Cir. 1994) (quoting United States v. Rogers, 475 F.2d 821,

 828 (7th Cir. 1973)).

       Here, Mr. Tinsley argues that he will be prejudiced in a single trial

 because of the risk that the jury will improperly use evidence relating to the

 bank robbery counts to convict him of the drug and firearm charges and vice

 versa. Dkt. 44 at 4. The government responds that Mr. Tinsley cannot show

 prejudice because "the evidence and witnesses for all 12 counts is identical,

 and counts 3–12 establish motive and intent for counts 1-2." Dkt. 47 at 7–8.

       The government's theory of the case is that Mr. Tinsley committed the

 bank robbery to fund his drug trafficking business. Dkt. 47 at 10. The

 government proffers that the evidence will show that, although Mr. Tinsley was

 unemployed, he "suddenly had thousands of dollars to spend" after the

 robbery, dkt. 47 at 10, and that shortly before the robbery Mr. Tinsley

 "lament[ed] to an acquaintance about not having marijuana." Id. Furthermore,

 hours after the robbery, Mr. Tinsley exchanged text messages with an

 acquaintance in an attempt to purchase marijuana. Id. Therefore, evidence of

 the marijuana could show motive and may be admissible in a trial for bank

 robbery.

       In addition, Mr. Tinsley was arrested while carrying a firearm that

 "appear[ed] to be identical" to the one used in the bank robbery. Dkt. 47 at 9.

 The government alleges that this firearm, found on Mr. Tinsley's person,

 resembles the one used in the bank robbery in color, shape, and size. Id.

 Therefore, evidence of this firearm could suggest identity and thus could be

                                         6
Case 1:19-cr-00368-JPH-TAB Document 53 Filed 01/19/21 Page 7 of 10 PageID #: 221




 admissible in a trial for bank robbery. United States v. Traeger, 289 F.3d 461,

 473 (7th Cir. 2002) (affirming denial of severance where evidence of one

 robbery would be admissible in a trial for attempted robbery to show identity).

       Evidence in support of additional counts may cause some prejudice in

 the sense that, like all inculpatory evidence, it increases the likelihood of a

 finding of guilt. But the standard under Rule 14 is not whether separate trials

 on separate counts may have given a defendant a better shot for an acquittal;

 it's whether the trial of joined counts prevents a defendant from receiving a fair

 trial. Calabrese, 572 F.3d at 368; see also United States v. States, 652 F.3d

 734, 743 (7th Cir. 2011) ("The claim that a charge of attempted murder by itself

 resulted in prejudicial spillover with respect to the other charges is the sort of

 garden variety side effect present in every case in which multiple counts are

 joined.") (internal citations and quotations omitted). Here, Mr. Tinsley has not

 shown that joinder of counts 1 and 2 with the remaining counts is likely to be

 so prejudicial as to prevent him from getting a fair trial. Rather, the charged

 "offenses were sufficiently intertwined so that evidence of each offense would

 [be] admissible in a separate trial for the other offense.'" Nettles, 476 F.3d at

 515; see also Windom, 19 F.3d at 1198.

       Even if Mr. Tinsley could show prejudice, that alone is not enough to

 require severance. Mr. Tinsley "must overcome the dual presumptions that a

 jury will capably sort through the evidence and will follow limiting instructions

 from the court to consider each count separately." United States v. Peterson,

 823 F.3d 1113, 1124 (7th Cir. 2016) (quoting United States v. Turner, 93 F.3d

                                          7
Case 1:19-cr-00368-JPH-TAB Document 53 Filed 01/19/21 Page 8 of 10 PageID #: 222




 276, 284 (7th Cir. 1996)). Mr. Tinsley has not offered any reason for the Court

 to conclude that a jury will have trouble sorting through the evidence and

 applying the evidence to each charge separately. The charges are not complex,

 the government's theory of the case is straightforward, and most of the

 government's evidence was collected from Mr. Tinsley's residence, vehicle and

 phone. Dkt. 47 at 15. Moreover, "limiting instructions will often cure any risk

 of prejudice, and tailoring relief from prejudice is within the district court's

 discretion." United States v. Warner, 498 F.3d 666, 700 (7th Cir. 2007) (citing

 Zafiro, 506 U.S. at 539-41); see also Berg, 714 F.3d at 496 (noting that

 severance is not always the best solution to the potential prejudice that can

 arise when trying multiple charges at the same time).

       Here, Mr. Tinsley has not overcome the presumption that "jurors,

 conscious of the gravity of their task, attend closely to the particular language

 of the trial court's instructions in a criminal case and strive to understand,

 make sense of, and follow the instructions given them." United States v.

 Puckett, 405 F.3d 589 (7th Cir. 2005) (quoting United States v. Linwood, 142

 F.3d 418, 426 (7th Cir. 1998)). An instruction to separately consider each

 charge and the evidence supporting it provides "an adequate safeguard against

 the risk of prejudice in the form of jury confusion, evidentiary spillover, and

 cumulation of evidence." United States v. Berardi, 675 F.2d 894, 901 (7th Cir.

 1982); see also United States v. Coleman, 22 F.3d 126, 135 (7th Cir. 1994)




                                          8
Case 1:19-cr-00368-JPH-TAB Document 53 Filed 01/19/21 Page 9 of 10 PageID #: 223




 (noting that "the incidents were discrete as was the proof offered at trial, and

 the evidence as to each was anything but excessive or confusing").

       Last, judicial economy also favors a single trial because if the counts

 were severed, the trials would involve mostly the same evidence. The

 government asserts that, in a trial on only the bank robbery, the government

 would introduce the evidence recovered during the September 17, 2019

 searches. Dkt. 47 at 15. Similarly, in a trial on just the marijuana and

 firearms charges, the government would also introduce evidence recovered

 during the September 17, 2019 searches. Id. This would require the same

 testimony about the search, photographs, documentation, and procedure in

 both trials and would result in "repetitious trials involving the same evidence

 and the same witnesses." Peters, 791 F.2d at 1287 (superseded by statute on

 other grounds).

                                       IV.
                                    Conclusion

       Mr. Tinsley's motion to sever is DENIED. Dkt. [43].

 SO ORDERED.

 Date: 1/19/2021




                                         9
Case 1:19-cr-00368-JPH-TAB Document 53 Filed 01/19/21 Page 10 of 10 PageID #: 224




 Distribution:

 Lawrence Darnell Hilton
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 lawrence.hilton@usdoj.gov

 Amanda Kester
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 amanda.kester@usdoj.gov

 Gregory B. Spencer
 GREG SPENCER LAW LLC
 greg@gspencerlaw.com




                                       10
